           Case 1:21-cv-07228-RA Document 7 Filed 08/31/21 Page 1 of 2

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/31/2021



 MARIA TORRES,
                                                                  21-CV-7228 (RA)
                                Plaintiff,
                                                                       ORDER
                        v.

 NEW YORK UNIVERSITY HOSPITAL,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

       Plaintiff Maria Torres brings this action on behalf of her mother, Rosa Pena, against

Defendant New York University Hospital, alleging denial of potentially life-saving treatment in

the form of a dialysis procedure known as CRRT.

       On August 30, 2021, the Court dismissed the action without prejudice on the basis that

Plaintiff, who had neither alleged that she was an attorney or that her mother was incompetent,

could not bring a pro se action on behalf of another. See 28 U.S.C. § 1654. Plaintiff has moved

to reconsider that decision on the basis that Plaintiff is an attorney licensed in New Jersey who has

“Power of Attorney and Health Care Proxy” with respect to her mother. See Dkt. 5 at 2.

       The parties are hereby ORDERED to appear before this Court on September 1, 2021 at

12:30 p.m. to determine whether Plaintiff has standing to bring this action. The Court will hold

this hearing by telephone. The parties shall use the dial-in information provided below to call into

the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is

open to the public.

       IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order, the Complaint,

and Summons upon Defendant by 10:00 a.m. on September 1, 2021.
            Case 1:21-cv-07228-RA Document 7 Filed 08/31/21 Page 2 of 2




         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff. In

light of the time sensitive nature of this filing, the Court will also send a copy to Plaintiff via

email.

SO ORDERED.
Dated:      August 31, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                    2
